50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren FLETCHER-EL, Plaintiff-Appellant,v.Sewall B. SMITH, Warden;  Darlene Goodwin;  Yvette Watts, CoII, Defendants-Appellees.
No. 93-6808.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1994.Decided March 17, 1995.

Warren Fletcher-El, Appellant Pro Se.  Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before WILKINSON and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Warren Fletcher-El filed a civil action pursuant to 42 U.S.C. Sec. 1983 (1988), alleging that Defendants wrongfully denied Fletcher-El access to his personal property, and threatened him with violence.  Specifically, Fletcher-El alleged that after being released from segregation status, his legal and religious materials and personal hygiene items that had been confiscated were not returned to him, in violation of institution policy and due process.  He further claimed that Defendant correctional officers verbally threatened him with physical violence.


2
Defendants filed a Motion for Summary Judgment;  the day before the deadline the district court gave Fletcher-El to respond to the summary judgment motion,* the court granted Defendants' summary judgment motion, stating that Fletcher-El failed to respond to the motion.  We vacate the district court's order, and remand the case for consideration of Fletcher-El's timely filed affidavits and supporting materials in opposition to Defendants' summary judgment motion.  The district court should also consider any post-deprivation prison remedies that might exist, whether Fletcher-El availed himself of those remedies, and whether he received all the process due him through any internal administrative prison procedure.  See generally Zinermon v. Bunch, 494 U.S. 113 (1990).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

VACATED AND REMANDED


*
 See Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975)